REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
2.	Claims 1-5 and 7-20 are pending. Claims 1, 7, 16, and 17 are amended. Claim 6 has been canceled. No new subject matter is added. 
Response to Arguments
3.	Applicant’s arguments, see pg. 5 section B, filed 07/30/2021, with respect to claim 7 have been fully considered and are persuasive.  The objection of claim 7 has been withdrawn. 
4.	Applicant’s arguments, see pg. 5 section C, filed 07/30/2021, with respect to claim 16 and 17 have been fully considered and are persuasive.  The U.S.C. 112(b) rejection of claims 16 and 17 has been withdrawn. 
5.	Applicant’s arguments, see pg.6, filed 07/30/2021, with respect to Claims 1 and 18 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejection of Claim 1 and 18 has been withdrawn. 
Allowable Subject Matter
6.	Claims 1-5 and 7-20 allowed.
7.	The following is an examiner’s statement of reasons for allowance: 
Claim 1 and 18 would be allowable for disclosing, inter alia, “at least a portion of the fibers having grooves along a length of each fiber”.
Claim 18 would be allowable in the same sense as claim 1. Claims 2-5 and 17 would be allowable for depending on claim 1. Claims 19-20 would be allowable for depending on claim 18. 
8.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC RASSAVONG whose telephone number is (408)918-7549. The examiner can normally be reached Monday - Friday 9:00am-5:30pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.R./ (10/15/2021)Examiner, Art Unit 3781                                                                                                                                                                                                        
/SUSAN S SU/Primary Examiner, Art Unit 3781                                                                                                                                                                                                        15 October 2021